DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
an environment navigation unit (claim 1, see line 3; claims 2-3, see line 1), 
an environment identification unit (claim 1, see line 5; claim 4, see line 1), 
a geometry evaluation unit (claim 1, see line 7; claims 5-6 see line 1) 
a data modification unit (claim 1, see line 9; claims 7-8 see line 1),
an environment discovery unit (claim 11, see line 3),
a performance analysis unit (claim 11, see line 6) and
a discovery update unit (claim 11, see line 8)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SYSTEM AND METHOD FOR MODIFYING CONTENT OF A VIRTUAL ENVIRONMENT.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 (see line 2) recites: vertices that are identified an equal to or lower than threshold number of times; but should instead recite: vertices that are identified an equal to or lower than a threshold number of times.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILDREW US 2018/0143756A1 (from IDS dated 12/1/2021) in view of COOPER US 6118456.
Regarding claim 1, MILDREW teaches: 1. (Original) A system for modifying data representing a virtual environment, the system comprising: 
(MILDREW: fig. 10, 408 see pars. 3, 25 and 68); 
an environment identification unit operable to identify one or more aspects of the geometry of the virtual environment visible in the one or more viewpoints (MILDREW: see pars. 188-189).  
MILDREW doesn’t teach however the analogous prior art COOPER teaches: a geometry evaluation unit operable to evaluate the visibility of one or more aspects of the geometry based upon the identification for each of one or more viewpoints (COOPER: fig. 4: S4 and S10 see also col. 6: ll. 39-50 and ll. 66-67; col. 7 ll. 1-11); and a data modification unit operable to modify one or more elements of data representing the virtual environment (COOPER: see col. 6 ll. 39-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a geometry evaluation unit operable to evaluate the visibility of one or more aspects of the geometry based upon the identification for each of one or more viewpoints; and a data modification unit operable to modify one or more elements of data representing the virtual environment as shown in COOPER with MILDREW for the benefit of fulfilling a need for an implementation for prioritizing objects within 3D virtual environments and for managing the streaming of the objects in response to changing viewpoints that effectively addresses these challenges (e.g., objects can enter or leave the simulated field of view, or can be occluded from view by other objects…COOPER col. 3 ll. 10-13). 
	
Regarding claim 2, MILDREW teaches: 2. (Original) The system, wherein the environment navigation unit is operable to navigate the virtual environment using an avatar or controllable camera within the virtual environment (MILDREW: see par. 29).  

(MILDREW: see par. 25).  

	Regarding claim 4, MILDREW teaches: 4. (Original) The system, wherein the environment identification unit is operable to identify one or more objects and/or vertices as aspects of the geometry (MILDREW: see par. 189).  

Regarding claim 6, MILDREW as modified by COOPER (with the same motivation from claim 1) further teaches:  6. (Original) The system, wherein the geometry evaluation unit is operable to apply a weighting to the evaluation in dependence upon the distance from a viewpoint to a visible aspect of the geometry (COOPER: see col. 7 ll. 39-67).

Regarding claim 7, MILDREW as modified by COOPER (with the same motivation from claim 1) further teaches: 7. (Original) The system, wherein the data modification unit is operable to modify elements of data by culling one or more vertices (COOPER: see col. 6 ll. 39-50).  

Claim 12 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 12 further requires a method for modifying data representing a virtual environment, the method comprising, which is also taught by MILDREW (see abstract).

Claim 14 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 14 further requires a non-transitory machine-readable storage medium which stores computer software .

Allowable Subject Matter
Claims 5, 8-11, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art doesn’t teach: 5. (Original) The system of claim 1, wherein the geometry evaluation unit is operable to evaluate the visibility of an aspect of the geometry in dependence upon the number of times it is identified.  

Regarding claim 8, the prior art doesn’t teach: 8. (Original) The system of claim 7, wherein the data modification unit is operable to cull vertices that are identified an equal to or lower than threshold number of times.  

Regarding claim 9, the prior art doesn’t teach: 9. (Original) The system of claim 1, wherein the processing associated with one or more of the environment navigation unit, environment identification unit, geometry evaluation unit, and/or data modification unit is implemented using a trained reinforcement learning agent.  

Regarding claim 10, the prior art doesn’t teach: 10. (Original) The system of claim 9, wherein the reinforcement learning agent is trained to improve one or more of the efficiency, effectiveness, and duration of the data modification process.  

Regarding claim 11, the prior art doesn’t teach: 11. (Original) A system for improving a discovery process for a virtual environment, the system comprising: an environment discovery unit operable to perform a discovery process comprising navigation of the virtual environment and identification of one or more aspects of the virtual environment; a performance analysis unit operable to evaluate the effectiveness of the discovery process; and a discovery update unit operable to modify future operation of the environment discovery unit in dependence upon the evaluation.  

 Regarding claim 13, the prior art doesn’t teach: 13. (Original) A method for improving a discovery process for a virtual environment, the method comprising: performing a discovery process comprising navigation of the virtual environment and identification of one or more aspects of the virtual environment; evaluating the effectiveness of the discovery process; and modifying future discovery processes in dependence upon the evaluation.  


Regarding claim 15, the prior art doesn’t teach: 15. (Original) A non-transitory machine-readable storage medium which stores computer software which, when executed by a computer, causes the computer to perform a method for improving a discovery process for a virtual environment, the method comprising: performing a discovery process comprising navigation of the virtual environment and identification of one or more aspects of the virtual environment; evaluating the effectiveness of the discovery process; and modifying future discovery processes in dependence upon the evaluation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MOUSAVIAN US20200363815A1, SEILER US20200134923A1, MAKINEN US20170287199A1, SUMNER US8576235B1, SHARP US20120306873A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612